Citation Nr: 0821172	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-29 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to February 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection is warranted for 
PTSD based on his active military service.  He maintains that 
he has two stressors that result in his PTSD: working on the 
flightline during Operation Linebacker, unloading planes with 
caskets or loading planes with bombs; and being the victim of 
sexual assault that occurred while the veteran was on a rest 
and relaxation trip in Thailand.  

At the outset, the Board notes that in a Memorandum dated 
November 2005, the RO found that while the veteran provided 
specific dates and names regarding his alleged stressor of 
working on a flightline during Operation Linebacker, the 
stressor did not meet the requirements of a non-combat 
stressor. 

Regarding the alleged personal assault stressor, the law 
provides that in cases of service connection for PTSD based 
on personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Under 38 C.F.R. 
§ 3.304(f)(3), for claims based on personal assault, in 
addition to service records, alternative evidence must be 
sought.  Examples of such evidence include, but are not 
limited to, records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

Additionally, the VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996) (citing VA Adjudication Procedure Manual M21-
1 (M21-1), Part III, 5.14c (8)-(9)).  The Court has also held 
that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, 11.38b(2)), provides that "[i]f the 
military record contains no documentation that a personal 
assault occurred, alternative evidence might still establish 
an in-service stressful incident.  Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary 
relationship."  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

Review of the record reveals that it appears that the veteran 
was stationed in Guam at some point during his active 
service.  In his April 2008 Board hearing, the veteran 
testified that while he was stationed in Guam, he went on a 
rest and relaxation trip to Thailand with a high school buddy 
who was also serving at the time.  He stated that while he 
was in Bangkok, he was sexually assaulted, and asserted that 
this incident caused his PTSD.  The veteran reported that 
upon returning from Thailand, he began having chest pains and 
service medical records do indicate treatment for chest pains 
in October 1973.  Additionally, a May 1973 performance report 
indicated a slight decline in the veteran's performance 
regarding adaptability to military life as well as bearing 
and behavior.  The veteran also testified during his hearing 
that he began drinking a lot after his personal assault and 
requested permission to move off base.  The veteran submitted 
a lay statement from his sister indicating that she noticed a 
definite change in the veteran's personality and behavior 
after he returned from being stationed in Guam.  The veteran 
also testified that he was so embarrassed by the situation, 
that he had tried to suppress it, thus did not seek treatment 
for his symptoms for many years.  He did, however, report 
that he was treated in Thailand right after the incident when 
he was given penicillin by a Base doctor.  It does not appear 
that those records have been sought or are on file.

Moreover, a January 2006 medical opinion from the veteran's 
private psychiatrist, Dr. A.R.M., noted that the veteran had 
symptoms of PTSD, and a March 2006 VA treatment record noted 
a diagnosis of PTSD.  However, while the VA psychiatrist 
indicated that the veteran reported a history of sexual 
trauma, and while a subsequent July 2007 opinion from Dr. 
A.R.M., stated that he found the veteran to be credible in 
his report of a sexual assault, neither psychiatrist provided 
an opinion as to whether there was any change in behavior 
during service that could be associated with the occurrence 
of a sexual assault.  At the VA examination, the veteran gave 
a history of having been in Combat in Vietnam and Guam.  He 
also had a post-service injury to the face when a fire 
extinguisher was sprayed.

As such, the Board notes that in this case additional 
appropriate development of alleged personal assault stressors 
is necessary.  The RO should make an additional request for 
any additional "201 File" regarding military disciplinary 
actions or criminal charges against the veteran in service 
should also be obtained, as well as any available similar 
service files of the veteran not yet obtained.  All records 
and responses received should be associated with the claims 
folder.  

Finally, the Board believes the veteran should undergo a VA 
examination to determine whether he currently has PTSD or 
other psychiatric disorder, and the etiology thereof.  
Service records reveal a lifelong history of nervousness, and 
it does not appear that service medical records have been 
thoroughly examined by any of the examiners.  As such, the 
exams could be considered inadequate for evaluation purposes.  
See 38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at a VA health-care facility if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran with 
proper VCAA notice of the information and 
evidence necessary to establish a 
disability rating and an effective date, 
including; notice of what evidence, if 
any, the veteran is expected to obtain and 
submit, what evidence will be retrieved by 
the VA, and inform the veteran that he 
should provide any evidence in his 
possession that pertains to the claim.  
See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 C.F.R. § 3.159.  He should also 
be asked to provide the specific name of 
the Thailand Base clinic that he 
reportedly visited after the complained of 
sexual assault.  He should also provide, 
as near as possible, the approximate date 
of the treatment.  Attempts should 
undertaken to obtain those records as 
indicated.

2.  The RO should make an additional 
request for any additional "201 File" 
regarding military disciplinary actions or 
criminal charges against the veteran in 
service should also be obtained, as well 
as any available similar service files of 
the veteran not yet obtained.  Further, if 
there are any orders concerning R and R 
trips from Guam, they should also be 
obtained.  All records and responses 
received should be associated with the 
claims folder.

3.  After completion of the foregoing, the 
RO must make a finding of any 
independently verified in-service 
stressors, including any alleged personal 
assault stressors for which any 
corroboration, including any types of 
corroboration deemed potentially 
acceptable pursuant to M21-1, Part III, 
5.14c (8)-(9), has been obtained.

4. After completion of all of the above 
instructions, a VA psychiatric examination 
for compensation purposes should be 
afforded the veteran, to address the 
proper diagnoses of a psychiatric 
disorders that may be present, to include 
whether a diagnosis of PTSD, due to 
verified in- service stressor(s) or 
otherwise corroborated personal assault 
stressor(s), may be made, and to address 
whether PTSD is present and is causally 
related to an in-service stressor.  All 
necessary tests should be conducted.  The 
claims folder must be made available to 
the examiner for review before the entry 
of any opinion.  The examiner should then 
address the following: (A complete 
rationale must be provided for any opinion 
offered.)

a. Whether a diagnosis of PTSD is 
deemed appropriate.  In this regard, 
the examiner should state whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied 
with respect to the fourth edition of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  

b.  Whether there is a link between the 
current symptomatology, the diagnosis 
of PTSD and the veteran's stressor (the 
alleged personal assault).  

5.  After the development requested has been 
completed, the RO should review the 
examination reports to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

6.  The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2007). 
 In the event that the veteran does not 
report for the scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

7.  After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the veteran, he 
and his representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  
The case should then be returned to the 
Board as indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



